DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on 10/19/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable by US 6466809 B1 (hereinafter referred to “Riley”) in view of US 3547120 A (hereinafter referred to as “Grossman”).
Regarding claim 1, Riley, an oximeter attachable to a finger, teaches a sensor tape for positioning and securing a noninvasive sensor to a surface of a medium for measuring characteristics of the medium (82; column 5, lines 46-67; column 6, lines 1-5; Figure 2A), the sensor tape comprising:
a first portion at a first end comprising a first width (as shown; Figure 2A-B), the first portion configured to position an emitter and a detector of the noninvasive sensor (the first portion is capable of having an emitter and detector positioned on it; as shown; Figure 2A-B);
a second portion at a second end comprising a second width, the second width greater than the first width (as shown; Figure 2A-B); and
an adhesive surface and a non-adhesive surface for the first portion and a non-adhesive surface for the second portion (column 5, lines 46-67; column 6, lines 1-5).
Riley does not explicitly teach an adhesive surface and a non-adhesive surface on each of the first and second portion.
However, Grossman, an adhesive bandage, teaches an adhesive surface and a non-adhesive surface on each of the first and second portion (both 14 (first portion) and 18 (second portion) has an adhesive and non-adhesive surface; column 2; Figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riley, to have an adhesive surface and a non-adhesive surface on each of the first and second portion, as taught by Grossman, because doing so allows more of the tape to be attached to a user’s finger, thus better securing the tape to the user.
Regarding claim 2, Riley, in view of Grossman, teaches wherein the sensor tape is tapered such that a width of the tape decreases gradually from the second end to the first end (as shown; Figure 2A-B).
Regarding claim 3, Riley, in view of Grossman, teaches further comprising a transition portion between the first portion and the second portion (as shown; Figure 2A-B).
Regarding claim 5, Riley, in view of Grossman, teaches wherein the transition portion comprises a sloped transition between the first portion and the second portion (as shown; Figure 2A-B).  
Regarding claim 6, Riley, in view of Grossman, does not teach wherein the first and second portions have substantially the same length. However, it would have been an obvious matter of design choice to have the first and second portions have substantially the same length, since such a modification In re Rose, 105 USPQ 237 (CCPA 1955).

8.	Claims 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riley, in view of Grossman, as applied to claim 3, and in further view of US 6112107 A (hereinafter referred to as “Hannula”).
Regarding claim 4, Riley, in view of Grossman, teaches a sloping transitions between the first portion and second portion but does not teach wherein the first portion transitions to the second portion in a step-like change.
However, Hannula teaches a first portion (24; Figure 1A-C) transition to a second portion (26; Figure 1A-C) in a step like change (as shown; Figure 1A-C). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Riley, in view of Grossman, to have a step like transition between portions, as taught by Hannula. It would have been an obvious matter of design choice to have the first and second portions transition in a step-like change, since such a modification would have involved a mere change in the shape of the components.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Allowable Subject Matter
Claim 7, 16, and claims dependent thereof, are allowed.
Regarding claim 7, Riley teaches a sensor assembly for measuring characteristics of a medium (as shown; Figures 2A-B), the sensor assembly comprising:
a sensor having a detector arm (as shown; column 5, lines 46-67; column 6, lines 1-27; Figure 2A-B) and a connector arm (as shown; column 5, lines 46-67; column 6, lines 1-27; Figure 2A-B), the detector arm and the connector arm forming an L-shape (as shown: column 5, lines 46-67; column 6, lines 1-27; Figure 2A-B); and
a sensor tape configured to position and secure the sensor to a surface of the medium (82; column 5, lines 46-67; column 6, lines 1-5; Figure 2A-B), the sensor tape having a first end with a first 
However, Riley fails to teach the limitation wherein the first end is closer to the connector arm than the second end. 
As such the claim, the prior art fails to teach or suggest all the limitations of claim 7 and is therefore allowable. Claims dependent thereof are also allowable. 
	Regarding claim 16, US 20070123756 A1 (hereinafter referred to as “Kitajima”) teaches a sensor tape structure with two portions (paragraphs [0074]-[0076]; Figures 7A-B, 8), but fails to teach the adhesive surface of the first portion configured to cover the detector arm of the L-shaped sensor and attach to a measurement site and wherein the first end of the first portion is connected to the second portion between the first and second ends of the second portion such that the first and second portions adjacent and parallel to each other and are configured to independently wrap around a measurement site.
As such the claim, the prior art fails to teach or suggest all the limitations of claim 16 and is therefore allowable. Claims dependent thereof are also allowable. 

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 10/19/2020, with respect to 35 USC 102(a)(1) and 35 USC 103 rejections for claims 7 and 16 have been fully considered and are persuasive.  The 35 USC 102(a)(1) and 35 USC 103 rejections for claims 7 and 16 have been withdrawn. 

Applicant's arguments in pages 14-15 of Appeal Brief dated 10/19/2020 in regard to 35 USC 103 rejection of claim 1-6 have been fully considered but they are not persuasive. 
Regarding claim 1-3 and 5-6, Applicant argues that Riley and Grossman fails to teach the limitation of a sensor tape with a narrower end being closer to its connector arm in claim 1. Thus Applicant argues that claim 1 and subsequently dependent claims are also allowable. 
configured to position an emitter and detector on the first portion of the sensor tape. Thus to satisfy the limitations of the claim, a prior art reference must be capable of having the sensor attached to a first portion of a sensor tape that has a first and second portion in which the first portion is narrower than the second portion. Riley teaches a sensor tape with a first portion with a first width, and a second portion with a second width greater than the first (82; column 5, lines 46-67; column 6, lines 1-5; Figure 2A-B). Further the sensor tape as taught by Riley can be configured such that the sensor could be attached to the first portion with the narrower width. 
As such the Applicants argument is unpersuasive.
Regarding claim 4, Applicant argues that the disclosures of Hannula does not remedy the deficiencies in Riley and Grossman, and also forms a unique combination of features.
Examiner respectfully disagrees. As discussed above, Riley does meet the limitations of “a first portion at a first end comprising a first width, the first portion configured to position an emitter and a detector of the noninvasive sensor; a second portion at a second end comprising a second width, the second width greater than the first width”. Further the combination of Riley and Grossman with Hannula meets the additional limitation of claim 4. 
As such, the Applicant’s argument is unpersuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        

/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791